Citation Nr: 1542231	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-00 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for hallux valgus right great toe.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service February 1987 to August 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Thereafter, jurisdiction as transferred to the RO in Albuquerque, New Mexico.


FINDING OF FACT

The Veteran's hallux valgus right great toe has been manifested by symptoms that include pain, numbness and tenderness; it has not been operated on with a resection of the metatarsal head and is not so severe that it was equivalent to the amputation of the great right toe.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hallux valgus right great toe have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service VA and private treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations addressing her service-connected hallux valgus right great toe.  These examinations are adequate for the purposes of the instant matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Criteria

The Veteran's hallux valgus right great toe has been assigned a noncompensable rating under Diagnostic Code 5280 for hallux valgus unilateral.

Under Diagnostic Code 5280, unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Factual Background

The Veteran was afforded a VA examination in May 2008.  At the time of the examination, she reported pain in the right great toe and bottom of her foot, which occurred three times per week and lasted for two hours.  Pain was elicited by physical activity and relieved by rest and medication.  Reported symptoms included pain when standing or walking and swelling at rest.  There was no weakness, stiffness welling or fatigue when standing.  She reported that the condition limited her ability to stand, run or walk.  The Veteran reported that she had never been hospitalized or had surgery for the condition.

Physical examination of the right foot revealed no tenderness, painful motion, weakness edema, atrophy or disturbed circulation. There was active motion in the metatarsophalangeal joint of the right great toe.  Pes planus, pes cavus, hammer toes, Morton's metatarsalgia or hallux rigidus were not present at the time of the examination.  However, hallux valgus of the right foot was present.  The degree of angulation was slight with no resection of the metatarsal head present.  The Veteran had limitations with standing and walking.  It was reported that she was able to stand for 15 to 30 minutes.  She required shoe inserts but no orthopedic shoes, corrective shoes, arch supports or build-up of the shoes.  The examiner diagnosed hallux valgus.

The Veteran was afforded and additional VA examination in May 2010.  At the time of the examination she complained of numbness in the toes on the right side that was increased by standing.  There was no history of a fracture.

On psychical examination, the claimant had exquisite tenderness between the second and third metacarpal heads consistent with Morton's neuroma.  There was subjective numbness of the medial toes.  Tenderness was also reported which was greater than over the first metatarsophalangeal joint where she had a slight bunion deformity.  The examiner determined that the Veteran had a significant Morton's neuroma problem with her right foot.  He noted that it appeared to be the etiology of her foot pain rather than a hallux valgus deformity.  

The appellant was afforded a final VA examination in May 2014.  At the time of the examination, the Veteran reported that she experienced numbness to the medial and lateral aspect of the right great toe that occurred three times per week and lasted about nine hours.  It increased with prolonged standing.  It was noted that the appellant did not take medications, used no appliances nor underwent any type of treatment.  Foot pain and flare-ups were not reported at the time of the examination.  Additionally, the Veteran did not report having any function loss or impairment of the foot.  There was no tenderness of the plantar surface.  The examiner diagnosed mild or moderate hallux valgus of the right foot.  She had no other foot injuries or foot conditions.  

Analysis

After a review of the evidence of record, the Board finds that a compensable rating for the Veteran's hallux valgus right great toe is not warranted for any portion of the rating period on appeal.  In this regard, there is no showing of any operative procedure for the hallux valgus right great toes.  Further, the evidence does not show that that the condition is so severe that it is equivalent to amputation of the toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Additionally, the May 2010 VA examiner diagnosed the Veteran with Morton's neuroma (metatarsalgia), which was reported as the cause of the appellant's foot pain.  However the Veteran is already in receipt of the maximum allowable rating of 10 percent for metatarsalgia whether occurring unilateral or bilateral for her service-connected left foot hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  Thus, a separate evaluation is not shown to be warranted under this diagnostic code as this would violate the code against pyramiding.  38 C.F.R. § 4.14.

The Board has also considered whether an increased rating is warranted under any other Diagnostic Code.  However, the evidence does not establish that the Veteran has been diagnosed with acquired flatfoot (Diagnostic Code 5276), bilateral weak foot (Diagnostic Code 5277), severe unilateral hallux rigidus (Diagnostic Code 5281) or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5282).   As such the Veteran is not entitled to a compensable rating under any of those Diagnostic Codes.  38 C.F.R. § 4.71a

The Board notes that the May 2014 VA examiner determined that the severity of the Veteran's hallux valgus right great toe was mild to moderate.  Thus, the Board has considered whether an increased rating is warranted under Diagnostic Code 5284 for other foot injuries.  In this regard, the Veteran has not been diagnosed with any other foot injury not contemplated by schedule of ratings for foot disabilities.  Moreover, her reported foot pain has been attributed to Morton's neuroma for which, a previously noted, compensation has already been awarded.  Thus, a higher rating is not warranted under Diagnostic Code 5284.  38 C.F.R. § 4.71a

Accordingly, the preponderance of the evidence is against the claim for an initial compensable rating for hallux valgus right great toe and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hallux valgus right great toe, including pain and swelling, are fully contemplated by the schedular rating criteria and this analysis.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.



Total Disability Rating Based on Individual Unemployability (TDIU)

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that her hallux valgus has rendered her unemployable.  Indeed, the record indicates that the Veteran continues to be employed.  As such, Rice is inapplicable to this case.


ORDER

Entitlement to an initial compensable rating for hallux valgus right great toe is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


